Citation Nr: 9911596	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-09 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Medical 
Center, Miami, Florida


THE ISSUES

Entitlement to service connection for disability due to 
dental trauma.

(The issues of entitlement to increased evaluations for 
arthritis of the cervical spine and lumbar strain, each 
evaluated as 10 percent disabling, are addressed in a 
separate decision under the same docket number.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones,  Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1975 to July 1978 
and from October 1979 to October 1983.

This appeal arose from a July 1995 determination from the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Miami, Florida.  The MC determined that the veteran had no 
dental compensable service-connected disabilities and was not 
eligible for outpatient dental treatment under other laws 
administered by VA.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the MC.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
MCs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Following a review of the record, the Board notes that the 
veteran indicated in a March 1996 VA Form 9, Appeal to Board 
of Veterans' Appeals, that he desired a personal hearing 
before a Member of the Board at the MC.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 1998).  Pursuant to 38 C.F.R. § 20.700 (1998), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, this case is remanded to the MC for 
the following action:

The MC should take appropriate action to 
schedule the appellant for a personal 
hearing at the MC before a Member of the 
Board sitting at the MC.  A copy of the 
notice to the appellant of the scheduling 
of the hearing should be placed in the 
record.

Thereafter, the case should be returned to the Board for 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The purpose of 
this remand is to accord the appellant due process of law.  
The appellant need take no action until he is notified by the 
MC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).









